Title: Elijah Adams to John Adams, 23 July 1799
From: Adams, Elijah
To: Adams, John


          
            Sir,
            Medfield July 23. 1799
          
          I embrace this opportunity to send, by Miss Hannah Adams, a copy of the genealogy of the family of Adamss according to your request. It is some years since I was requested by a number of respectable relations to prevent the genealogy from being lost; Accordingly I have been, for several years, collecting information from every source to make out the genealogy which I here exhibit to you. I have, in part, traced the descendants of our first progenitor to the fifth generation; the others, it is almost impossible to trace, as they are removed to great distances, & into different parts of the country. It was my design to have kept the genealogy without giving the whole copy; but that every family of Adamss, who should apply, might examine it, and take a copy of their line as descending from the first H. A., but at your request I cheerfully send you the whole copy.
          When I view the genealogy I cannot but admire the footsteps of divine providence in sending Henry Adams, with eight sons, from persecution and oppression in his native country, to the wilderness of America: and that his family have been preserved and are now become so very numerous at this day; Many of whom have filled and do fill many important offices in Church & State.
          Sir, permit me to observe, that your being elected President of these United States, confirms me in the wise designs of Providence in sending our predecessors to this country.
          May God preserve your valuable life and health to preserve and protect that civil and religious liberty, which our pious predecessors came into this country to institute & promote.
          Sir, I am with the greatest respect, / your friend and huml. servt
          
            Elijah Adams
          
        